ITEMID: 001-96996
LANGUAGEISOCODE: ENG
RESPONDENT: MKD
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF RISTESKA v. "THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA"
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1966 and lives in Skopje.
5. On 27 November 1997 she complained to her employer about her treatment at work.
6. On 9 December 1997 the employer dismissed the applicant, considering her complaint as a request for resignation. The applicant's objection remained undecided.
7. On 26 February 1998 she claimed before the Skopje Court of First Instance (“the first-instance court”) annulment of the dismissal decision, her reinstatement and payment of unpaid salary.
8. On 17 February 1999 the court ordered expert examination of the applicant's mental state of health on 27 November 1997, the date when she had submitted her complaints to the employer. The applicant was ordered to pay the expert fees within fifteen days. On 12 June 2000 the first-instance court noted that the applicant had failed to pay the fees.
9. On 4 May 2001 the court ordered expert examination of the applicant's mental health again. The applicant paid the expert fees on 26 October 2001. The expert opinion was submitted on 15 November 2001.
10. During the trial proceedings, three hearings were adjourned due to the incorrect delivery of court summons to the applicant and her lawyer.
11. On 19 September 2002 the first-instance court dismissed (одбива) the applicant's claim as having been submitted out of the fifteen-day statutory time-limit. On 27 March 2003 the Skopje Court of Appeal quashed this decision since the applicant's claim should have been rejected (отфрла) instead.
12. On 15 October 2003 the first-instance court rejected the applicant's claim as out of time. On the same date the applicant was exempted of court fees (судска такса). On 17 March 2004 the Skopje Court of Appeal dismissed the applicant's appeal of 5 December 2003.
13. On 20 April 2004 the applicant submitted to the Supreme Court an appeal on points of law (ревизија) arguing that the fifteen-day time-limit had been of a non-binding (инструктивен) nature. In this connection, she referred to a decision of 28 December 1999 in which the Supreme Court allegedly had given such reasoning.
14. On 30 March 2005 the Supreme Court dismissed the applicant's appeal stating that the statutory time-limit had been of a preclusive nature. This decision was served on the applicant on 27 June 2005.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
